Citation Nr: 1734043	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service connected bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides.

5.  Entitlement to service connection for restless leg syndrome, to include as due to exposure to herbicides.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to herbicides and/or a service-connected disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1971, including service in Vietnam; he also had additional service in the United States Air Force Reserves from 1987 to 2003, including active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his October 2009 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In November 2009 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his board hearing request is considered withdrawn.  38 C.F.R. §  20.704(e)(2016).  

In February 2017 the Board remanded this appeal for further development.

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is the result of his service connected bilateral hearing loss.

2.  The weight of the evidence is against a finding that the Veteran's obstructive sleep apnea is etiologically related to his active service or herbicide/smoke exposure.

3.  Hypertension was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.

4.  GERD was not diagnosed until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service or to herbicide/smoke exposure.

5.  The Veteran's restless leg syndrome did not have its onset during active service and is not etiologically related to service or to herbicide/smoke exposure.

6.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during that service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for GERD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, (2016).

5.  The criteria for service connection for restless leg syndrome have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).  

The Veteran performed a tour of duty in Vietnam from May 1969 through May 1970 while stationed at Phan Rang Airbase.  In an October 2011 statement, the Veteran stated that Agent Orange was delivered and loaded onto an aircraft just yards from where his shop was located.  The Veteran has received the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  The Veteran's exposure to Agent Orange while in service is conceded.

Regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the malady which developed years later. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).



Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus, as his tinnitus disability is the result of his service connected bilateral hearing loss.  The Veteran reported that the ringing in his ears began with flight line basic training in the early 1970s.

In a March 2017 VA examination, the examiner opined that the Veteran's tinnitus was at least as likely as not caused by or related to military noise exposure.  The rationale provided was that tinnitus is a known symptom associated with hearing loss.  The examiner stated that "as the hearing loss has been determined to be service connected, it follow that the tinnitus may have a connection to service."

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Sleep Apnea

The Veteran contends that his sleep apnea is the result of Agent Orange exposure during service, and/or exposure to smoke while serving as a firefighter during service.  It is the Veteran's contention that he had sleep apnea while on active duty and while on active duty for training while in the Air Force Reserves.

The Veteran was diagnosed with obstructive sleep apnea in 2003.  In a November 2013 VA examination, the examiner opined that the sleep apnea was not related to service.  The rational provided was that the service treatment records did not indicated any complaints suggestive of sleep apnea.  

In a June 2014 VA examination, the examiner opined that the Veteran's sleep apnea was not service related.  The rationale provided was that there is no known relationship between sleep apnea and Agent Orange exposure.  In February 2017, the claim was remanded for an opinion as to whether or not the hazards the Veteran was exposed to as a fireman during service could have caused his disabilities.   

In a March 2017 VA examination, the examiner opined that the Veteran's sleep apnea is not service connected.  The rationale provided was that medical literature does not support a finding of smoke or herbicides as being the contributing cause for the later development of obstructive sleep apnea.  The examiner further said that based on the evidence of record, aggravation of the Veteran's sleep apnea from smoke or herbicides cannot be validated.   The Veteran has not otherwise asserted a specific in-service incident or injury for which direct service connection can be established.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for sleep apnea, to include as due to exposure to herbicides, and/or smoke, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102 (2016).

Hypertension	

The Veteran contends that his hypertension is the result of exposure to Agent Orange and/or smoke during service.  He asserts that before service he had a normal life, but following service he began to experience various disabilities.   The Veteran asserts that he was diagnosed with hypertension in the later 1970s or early 1980s.  This time frame is more than 1 year after the Veteran's discharge from service.  

In an October 2013 VA examination, the examiner opined that the Veteran's hypertension was not service related based on the lack of diagnosis or treatment in the service treatment records.  This claim was remanded by the Board in March 2017 for an addendum opinion.

In a May 2017 VA examination, the examiner opined that the Veteran's hypertension was less likely than not due to service, Agent Orange exposure, or smoke.  The rationale provided was that while the exact etiology of hypertension is unknown, a positive family history and age are the most likely contributing factors. The Veteran was noted as having both of these well known risk factors established, and these were noted as being the most likely contributing factor for his hypertension.   The Veteran has not otherwise asserted a specific in-service incident or injury for which direct service connection can be established.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for hypertension, to include as due to exposure to herbicides, and/or smoke, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102 (2016).

GERD and Restless Leg Syndrome

The Veteran asserts that he has experienced ongoing symptoms of GERD and restless leg syndrome since his exposure to Agent Orange and smoke while on active duty.  

In a March 2017 VA examination, the examiner opined that medical literature does not support a finding of service connection as a result of Agent Orange or smoke exposure for GERD or restless leg syndrome.  In regards to GERD, the examiner attributes the Veteran's smoking history as a risk factor for the disability.  He further states that "exposures to occupational smoke, herbicides, and 'chemicals' during service as a firefighter, while asserted by the Veteran as underlying causes of his GERD, are not recognized risk factors for this condition."  

The service treatment records are negative for GERD symptoms in proximity to the claimed exposures.  The Board notes that GERD and restless leg syndrome are not listed disabilities for which the presumption of Agent Orange exposure attaches to help establish entitlement to service connection.  The Veteran has not otherwise asserted a specific in-service incident or injury for which direct service connection can be established.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for GERD and restless leg syndrome, to include as due to exposure to herbicides, and/or smoke, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.  § 3.102 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides, and/or smoke is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, and/or smoke is denied.

Entitlement to service connection for GERD, to include as due to exposure to herbicides, and/or smoke is denied.

Entitlement to service connection for restless leg syndrome, to include as due to exposure to herbicides, and/or smoke is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that his acquired psychiatric disability is the result of Agent Orange exposure or smoke.  In the alternative, the Veteran asserts that his acquired psychiatric disability is the result of a service-connected disability.  

In a March 2017 VA examination, the examiner opined that the Veteran's acquired psychiatric disability was not service related; to include his presumed exposure to herbicides; and a result of knowing that he was exposed to herbicides during service and/or proximately due to or aggravated by the symptoms of his hearing loss or tinnitus.  The examiner notes that the Veteran mentioned feelings of depression following his low back surgery.  These feelings of depression are also noted in the Veteran's service treatment records following his back surgery.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the Veteran has made statements regarding depression following his low back surgery.  An opinion has not been given as to whether or not the Veteran's psychiatric disorder is caused by or aggravated by his service-connected lumbar strain disability.  As such, a new examination is necessary.

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all treatment for psychiatric conditions, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after March 2017.  

3.  Also schedule the Veteran for an examination by psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every psychiatric disability currently manifested or which has been manifested at any time during the course of this appeal.  For each identified psychiatric disability, the examiner should specifically state:

   (a)  Whether it is at least as likely as not (50 percent probability or greater) that there is a link between the current symptomatology and active service.  
   
   (b)  Whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused by or aggravated by his service-connected lumbar strain disability or surgeries related to the lumbar strain disability.
   
   The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


